Citation Nr: 0926272	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  96-09 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for low 
back syndrome for the period prior to August 15, 2006. 

2.  Entitlement to a rating in excess of 20 percent for low 
back syndrome, effective August 15, 2006. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
October 1970.  He had combat service in the Republic of 
Vietnam from January to November 1968.  He also had 
National Guard service prior to his period of active duty.  

This case was last before the Board of Veterans' Appeals 
(Board) in June 2008, at which time, it was remanded for 
further development.  Following the requested development, 
the VA Regional Office Remand and Rating Development Team 
in Huntington, West Virginia, confirmed and continued the 
10 percent rating for the Veteran's service-connected low 
back syndrome, effective prior to August 15, 2006.  It also 
denied entitlement to a rating in excess of 20 percent 
which had become effective August 15, 2006.  Thereafter, 
the case was returned to the Board for further appellate 
action.

During the appeal, the Veteran moved from the jurisdiction 
of the Boston RO to the jurisdiction of the Columbia RO.


FINDINGS OF FACT

1.  For the period prior to August 15, 2006, the Veteran's 
low back syndrome, manifested primarily by pain and no more 
than slight limitation of motion. 

2.  Since August 15, 2006, the Veteran's low back syndrome, 
manifested primarily by pain, limitation of flexion to 40 
degrees, and a combined range of lumbar spine motion to 130 
degrees.



CONCLUSIONS OF LAW

1.  For the period prior to August 15, 2006, the criteria 
for a rating in excess of 10 percent for the Veteran's low 
back syndrome were not met. 38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 and Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5295 
(revised effective September 26, 2003, and codified as 
amended at 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2008)).

2.  Since August 15, 2006, the criteria for a rating in 
excess of 20 percent for the Veteran's low back syndrome 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002 and Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5295 (effective 
prior to September 26, 2003), Diagnostic Code 5237 
(effective September 26, 2003) (2008)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's 
appeal, the Board must determine whether VA has met its 
statutory duty to assist the Veteran in the development of 
the issues of entitlement to an increased rating for his 
service-connected low back syndrome.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  After reviewing the record, the 
Board finds that VA has met that duty.

In October 1993, VA received the Veteran's claim, and there 
is no issue as to providing an appropriate application form 
or completeness of the application for an increased rating.  

Following the receipt of the Veteran's application, VA 
notified him of the information and evidence necessary to 
substantiate and complete his claim, including the evidence 
to be provided by the Veteran, and notice of the evidence 
VA would attempt to obtain.  VA informed the Veteran that 
in order to establish an increased rating for his service-
connected low back syndrome, the evidence had to show that 
such disability had worsened and the manner in which such 
worsening had affected the Veteran's employment and daily 
life.  38 U.S.C.A. § 5103(a); Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  The RO also set forth the criteria 
for rating the Veteran's low back syndrome. 

Following the notice to the Veteran, the RO fulfilled its 
duty to assist him in obtaining identified and available 
evidence necessary to substantiate his claim.  The RO 
obtained or ensured the presence of the medical records 
reflecting the Veteran's treatment for low back disability.  
The RO also had him examined on several occasions to 
determine the extent of impairment due to his service-
connected low back disability.  Finally, in October 1995, 
the Veteran had a hearing at the RO, during which he 
presented testimony and additional evidence in support of 
his claim.  

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his 
appeal.  He has not identified any outstanding evidence 
which could support his claim; and there is no evidence of 
any VA error in notifying or assisting him that could 
result in prejudice to him or that could otherwise affect 
the essential fairness of the adjudication.  Accordingly, 
the Board will proceed to the merits of the appeal.

Analysis

The Veteran argues that the ratings for his service-
connected low back disability, effective prior to and after 
August 2006 do not adequately reflect the levels impairment 
caused by that disorder.  Therefore, he maintains that 
increased ratings are warranted.  However, after carefully 
considering the Veteran's claims in light of the record and 
the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against those claims.  
Accordingly, the appeal will be denied.  

Disability evaluations are determined by the application of 
VA's Schedule For Rating Disabilities, which assigns 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2008).  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity (in civilian 
occupations) resulting from service-connected disability.  
38 C.F.R. § 4.1. 

When the Veteran filed his claim for an increased rating, 
his service-connected low back syndrome was rated by 
analogy to 38 C.F.R. § 4.71a, Diagnostic Code 5295, the 
Diagnostic Code used to rated lumbar strain.  Under that 
code, a 10 percent rating was warranted for low back 
syndrome with characteristic pain on motion.  A 20 percent 
ratings was warranted for low back syndrome with muscle 
spasm on extreme forward bending and a loss of lateral 
spine motion, unilateral, in the standing position.  A 40 
percent rating was warranted for low back syndrome 
manifested by listing of the whole spine to the opposite 
side, positive Goldthwait's sign, marked limitation of 
forward bending in the standing position, a loss of 
lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of the joint space, or some of the above 
with abnormal mobility on forced motion.  That was the 
highest schedular evaluation available for the Veteran's 
service-connected low back disability.  

Potentially applicable in rating the Veteran's low back 
syndrome was 38 C.F.R. § 4.71a, Diagnostic Code 5292.  
Under that code, a 10 percent rating was warranted for 
slight limitation of motion of the lumbar spine, while a 
20 percent rating was warranted for moderate limitation of 
motion.  A 40 percent rating was warranted for severe 
limitation of motion of the lumbar spine.

During the pendency of the Veteran's appeal, the rating 
schedule was revised with respect to rating the Veteran's 
low back syndrome.  See 68 Fed. Reg. 51454-51456 (August 
27, 2003).  In part, the regulations concerning limitation 
of motion of the lumbar spine under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 were eliminated.  That change became 
effective September 26, 2003 and is codified at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237.  

Under the revised regulations, the Veteran's low back 
syndrome disability is rated in accordance with 38 C.F.R. 
§ 4.71, Diagnostic Code 5237.  The rating criteria are set 
forth in a following general rating formula:

General Rating Formula for Diseases and Injuries of the 
Spine

The noted ratings may be assigned with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.
A 10 percent rating is warranted for low back syndrome, 
when forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, when 
the combined range of motion of the thoracolumbar spine is 
greater than 120 degrees but not greater than 235 degrees; 
or, when there is muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal 
spinal contour; or, when there is a vertebral body fracture 
with loss of 50 percent or more of the height.  

A 20 percent rating is warranted for low back syndrome, 
when forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, when 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, when there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 40 percent rating is warranted when forward flexion of 
the thoracolumbar spine is accomplished to 30 degrees or 
less; or, when there is favorable ankylosis of the entire 
thoracolumbar spine.

Any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, are to be evaluated under an appropriate 
Diagnostic Code.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note 1.  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire thoracolumbar spine is fixed 
in flexion or extension, and the ankylosis results in one 
or more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial 
or cervical subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation of a 
spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7. 

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process 
has been concluded, the version most favorable to the 
Veteran applies unless Congress provided otherwise or 
permitted the Secretary of VA to do otherwise and the 
Secretary did so.  VAOGCPREC 7-2003.  The Board will 
therefore evaluate the Veteran's service-connected spine 
disability under both the former and the current schedular 
criteria, keeping in mind that the revised criteria may not 
be applied to any time period before the effective date of 
the change.  VAOPGCPREC 3-2000.  

The Board has provided the Veteran with the new and old 
regulatory criteria, and the Veteran has submitted 
additional evidence in support of his claim since that 
time.  Therefore, there is no prejudice to the Veteran in 
the Board adjudicating the claim.  Cf. Bernard v. Brown, 4 
Vet. App. 384 (1993).

In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the Veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where 
an increase in the level of a service-connected disability 
is at issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, a veteran may experience multiple distinct degrees 
of disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  Therefore, the following analysis 
is undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods. 

The Rating Prior to August 15, 2006

A review of the evidence discloses that in addition to low 
back syndrome, the Veteran has several service-connected 
disabilities including an above-the-knee amputation of the 
right lower extremity.  Although the evidence shows that he 
can walk with crutches and a prosthesis on his right lower 
extremity, he has difficulty properly fitting such a 
prosthesis.  At those times, he uses a wheelchair.

In any event, the evidence, such as the reports of VA 
examinations in March 1995 and May 2000, and treatment 
records, dated from October 1992 through June 2006 show 
that the Veteran's service-connected low back syndrome was 
manifested primarily by complaints of pain which was 
aggravated by sitting for prolonged periods of time in his 
wheelchair and which interfered with his sleep.  To 
alleviate his pain, he took medication and wore a back 
brace.  Although limitation of motion was also reported, 
there was no evidence that it was any more than slight in 
degree.  Moreover, the preponderance of the evidence was 
negative for muscle spasm on extreme forward bending or a 
loss of lateral spine motion, unilateral, in the standing 
position.  There was no evidence of guarding severe enough 
to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  
Although he had an abnormal gait, the preponderance of the 
evidence showed that it was the result of his right lower 
extremity amputation rather than his low back syndrome.  
Indeed, in October 1993, his treating physician at VA 
reported that the Veteran's low back syndrome was the 
result of his altered gait not the other way around.  The 
Veteran's left lower extremity strength was full at 5/5, 
and that his sensory testing and his deep tendon reflexes 
were within normal limits.  Furthermore, the preponderance 
of the evidence was negative for any atrophy, impaired 
muscle tone, heat, discoloration, or deformity associated 
with his left lower extremity; and repetitive testing did 
not result in any increased pain, limitation of motion, 
fatigue, or incoordination.  Finally, there were no 
associated objective neurologic abnormalities, such as 
bowel or bladder impairment.  Indeed, for many years 
between 1992 and 2003, the Veteran was reportedly active 
physically, participating in wheelchair races and 
weightlifting.  

Although the Veteran contends that the 10 percent rating 
for his service-connected low back syndrome did not 
accurately reflect the level of impairment caused by that 
disability prior to August 15, 2006, the foregoing findings 
did not meet or more nearly approximate the criteria for a 
rating in excess of 10 percent rating under the former 
criteria or under the criteria which became effective 
September 26, 2003.  Therefore, a rating in excess of 10 
percent was not warranted.

The Rating Effective August 15, 2006

On August 15, 2006 and in September 2008, the Veteran 
underwent additional VA examinations to determine the 
extent of impairment due to the Veteran's service-connected 
low back disability.  Those examinations revealed that the 
Veteran's low back syndrome continued to be manifested, 
primarily by pain and limitation of motion.  Although he 
had a combined range of lumbar spine motion of 130 degrees, 
forward flexion of the lumbar spine was limited to 40 
degrees.  X-rays revealed evidence of mild scoliosis with 
convexity to the right and mild compression fractures at 
L3, L4, and L5.  Such manifestations met or more nearly 
reflected the criteria for a 20 percent rating for low back 
syndrome under the revised rating criteria of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237.  

In considering the possibility of a still-higher 
evaluation, the Board notes that the Veteran's spine 
reportedly lists to one side.  However, it is no more than 
mild in degree, and there is no evidence of ankylosis, 
positive Goldthwait's sign, a loss of lateral motion with 
osteo-arthritic changes, or abnormal mobility on forced 
motion.  While the manifestations of the Veteran's low back 
syndrome reportedly have a severe impact on his ability to 
exercise, there is no more than a mild affect on the other 
activities of daily living, such as toileting, dressing, 
and the ability to feed himself.  Indeed, the evidence 
shows that the Veteran's limitations with respect to his 
activities of daily living are due, primarily, to 
disabilities other than his low back syndrome.

In addition, the Veteran's left lower extremity strength 
remains full at 5/5, and his sensory testing and deep 
tendon reflexes continue to be within normal limits.  
Furthermore, the preponderance of the evidence continues to 
be negative for any atrophy, impaired muscle tone, heat, 
discoloration, or deformity associated with his low back 
disability.  The Veteran reports that his low back pain is 
generally constant and without flareups.  Although 
repetitive testing results in increased pain and fatigue, 
it does not further reduce the Veteran's range of low back 
motion or result in incoordination.  Finally, there are no 
objective neurologic abnormalities, such as bowel or 
bladder impairment.  Whether considered under the old or 
new rating criteria, the Board finds that on balance, the 
manifestations of the Veteran's low back syndrome meet or 
more nearly reflect the criteria for the 20 percent rating  
currently in effect.  Therefore, that rating is confirmed 
and continued, and the appeal is denied.  

In arriving at this decision, the Board notes that during 
his September 2008 VA examination, the Veteran reported 
treatment at the Medical College of Georgia for his 
cervical and lumbar spines.  Those records were received by 
VA in April 2009; however, they are primarily associated 
with surgery of the cervical spine in September 2008, 
rather than the Veteran's low back disability.  Those 
records do show that the Veteran could have low back 
surgery in the future.  Should such surgery take place, the 
Veteran is free to reopen his claim for an increased rating 
for low back disability at that time.

The Board has also considered the possibility of referring 
this case to the Director of the VA Compensation and 
Pension Service for possible approval of an extraschedular 
rating for the Veteran's service-connected low back 
syndrome.  The evidence, however, does not show such an 
exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization (due to the Veteran's 
low back syndrome), as to render impractical the 
application of the regular schedular standards in rating 
that disability.  38 C.F.R. § 3.321(b)(1) (2008).  Rather, 
the record shows that the manifestations of his low back 
syndrome are those contemplated by the regular schedular 
standards.  It must be emphasized that the disability 
ratings are not job specific.  They represent as far as can 
practicably be determined the average impairment in earning 
capacity as a result of diseases or injuries encountered 
incident to military service and their residual conditions 
in civilian occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations of 
illnesses proportionate to the severity of the several 
grades of disability.  38 C.F.R. § 4.1.  Absent competent 
evidence to the contrary, the Board finds no reason for 
further action under 38 C.F.R. § 3.321(b)(1). 


ORDER

Entitlement to a rating in excess of 10 percent for low 
back syndrome for the period prior to August 15, 2006 is 
denied. 

Entitlement to a rating in excess of 20 percent for low 
back syndrome, effective August 15, 2006, is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


